OPTION AGREEMENT

 

This Option Agreement (the “Agreement”), dated as of March 28, 2013 (the
“Effective Date”), is by and among Lighter Than Air Systems Corp. (the
“Company”), Felicia Hess (“Seller”) and World Surveillance Group Inc. (“WSGI”).

 

Introduction

 

Simultaneously with the date hereof, the Company, Seller, Kevin Hess and WSGI
entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”)
pursuant to which WSGI acquired all of the outstanding shares of capital stock
of the Company.

 

The Stock Purchase Agreement contemplates the consummation of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.        Definitions. The following terms, as used herein, have the following
meanings:

 

“Affiliate” means, with respect to any person or entity, any person or entity
directly or indirectly controlling, controlled by, or under common control with
such person or entity.

 

“Bankruptcy Event” means the occurrence of any of the following

 

(i) if WSGI shall consent to the appointment of a receiver, trustee or
liquidator of itself or of a substantial part of its property, or shall make a
general assignment for the benefit of creditors, or shall file a voluntary
petition in bankruptcy, or an answer seeking reorganization in a proceeding
under any bankruptcy law (as now or hereafter in effect) or an answer admitting
the material allegations of a petition filed against WSGI in any such
proceeding, or shall by voluntary petition, answer or consent, seek relief under
the provisions of any other now existing or future bankruptcy or other similar
law providing for the reorganization or winding up of corporations, or shall, in
a petition in bankruptcy filed against it or them be adjudicated a bankrupt, or
WSGI or its directors or a majority of its stockholders shall vote to completely
dissolve or liquidate WSGI; or

 

(ii) if an involuntary petition shall be filed against WSGI seeking relief
against WSGI under any now existing or future bankruptcy, insolvency or other
similar law providing for the reorganization or winding up of corporations, and
such petition shall not be stayed or vacated or set aside within ninety (90)
days from the filing thereof; or

 

(iii) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without consent of WSGI, a receiver, trustee or liquidator of
WSGI or of all or any substantial part of the property of WSGI, or approving a
petition filed against WSGI seeking a reorganization or arrangement of WSGI
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any State thereof; and such order, judgment or
decree shall not be stayed or vacated or set aside within ninety (90) days from
the date of the entry thereof.

 

1

 

 

 

“Independent Valuation Firm” means an independent accounting firm of nationally
recognized standing reasonably satisfactory to the Company, Seller and WSGI (who
shall not have any relationship with any of the Company, Seller or WSGI).

 

“Purchase Price” means a price equal to the fair market value of the Stock on
the date of the Bankruptcy Event as determined by the Independent Valuation Firm
and set forth in the Report.

 

“Term” means the period commencing on the Effective Date and terminating on the
date that is eighteen (18) months from the Effective Date.

 

“Stock” means the outstanding capital stock of the Company.

 

“Stock Trigger Event” means the date the daily volume of WSGI’s common stock on
the OTCQB or such other market that WSGI’s common stock is then traded falls
below 50,000 shares for 30 consecutive days.

 

2.        Option. During the Term, WSGI shall provide prompt written notice of a
Bankruptcy Event or a Stock Trigger Event to Seller and the Company. During the
Term, Seller shall have the exclusive right and option to purchase the Stock for
the aggregate Purchase Price (the “Option”) at any time within one hundred
twenty (120) days of a Bankruptcy Event or a Stock Trigger Event (the “Option
Period”).

 

3.        Indication of Interest. Seller may submit an indication of interest in
exercising this Option by providing a written indication of interest notice
(“Interest Notice”) to the Company and WSGI at their respective principal
executive offices as set forth in Section 10 hereof within thirty (30) days of a
Bankruptcy Event or a Stock Trigger Event signed by Seller and indicating that
Seller is interested in exercising this Option.

 

4.        Determination of Purchase Price. Within ten (10) days of the receipt
of the Interest Notice, the Company and WSGI will engage an Independent
Valuation Firm, reasonably satisfactory to the Seller, to value the Stock.
Promptly, but in no event later than thirty (30) days after such selection, the
Independent Valuation Firm shall determine the fair market value of the Stock
and shall deliver to the Company, WSGI and the Seller, as promptly as
practicable, a report setting forth its determination of such fair market value
of the Stock (the “Report”). The Report and its determination of fair market
value of the Stock shall be final and binding upon the Parties hereto absent
fraud, intentional misconduct or gross negligence. The reasonable costs and
expenses of the Independent Valuation Firm shall be shared equally by WSGI and
the Company, on the one hand, and Seller, on the other hand. The Company and
WSGI hereto agree that they will, and agree to cause their respective employees,
officers, directors, agents, and representatives to, cooperate and provide
reasonable assistance in the valuation of the Stock, including without
limitation, the making available to the extent necessary of books, records, work
papers and personnel.

 

2

 

 

5.        Exercise of Option. No later than thirty (30) days after the delivery
of the Report, Seller may exercise the Option by submitting a written option
exercise notice exercising this Option (“Exercise Notice”) to the Company and
WSGI at their respective principal executive offices as set forth in Section 10
hereof. Such Exercise Notice shall (a) be signed by Seller, (b) state Seller’s
election to exercise this Option, and (c) identify the aggregate Purchase Price.
In the event that Seller exercises her Option as provided for in this Agreement,
WSGI agrees to sell and Seller agrees to buy the Stock within ten (10) days of
the Company’s receipt of the Exercise Notice, the closing of which shall occur
on a date to be mutually agreed upon by Seller and WSGI. Seller, WSGI and the
Company agree to execute all such documents, certificates and instruments and to
do and take all such actions as shall be reasonably necessary to effect the
purchase and sale of the Stock. In the event the Seller does not exercise the
Option during the Option Period, the Option and this Agreement shall terminate
and have no further force or effect and no party to this Agreement shall have
any other liability, obligation or duty pursuant to this Agreement.

 

6.        Payment of Purchase Price. The aggregate Purchase Price shall be paid
by Seller at the closing of the purchase and sale of the Stock and may be paid
by Seller to WSGI by wire transfer of immediately available funds to an account
designated by WSGI or by cash or a certified or bank check payable to the order
of WSGI.

 

7.        Option Not Transferable. This Option is not transferable, assignable
or otherwise disposable except to an Affiliate of Seller.

 

8.        Representations and Warranties. The Company, WSGI and Seller hereby
represent and warrant to each other as follows:

 

8.1.        All action on the part of the Company, WSGI and Seller necessary for
the authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, has been taken and this
Agreement constitutes a valid and legally binding obligation of the Company,
WSGI and Seller, as applicable, enforceable in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws affecting generally the enforcement of creditors'
rights and by general principles of equity.

 

8.2.        The authorization, execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, will
not result in any violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, a breach or default under any
provision of any instrument, judgment, order, writ, decree or agreement to which
the Company, WSGI and Seller, as applicable, is a party or by which it is bound.

 

8.3.        There is no action, suit, proceeding, or investigation pending, or
to the knowledge of the Company, WSGI and Seller, as applicable, currently
threatened against the Company, WSGI and Seller, as applicable, in any way
relating to the validity of this Agreement or the right of the Company, WSGI and
Seller, as applicable, to enter into or to perform under this Agreement or
consummate the transactions contemplated hereby.

 

3

 

 

9.         Enforceability. This Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be determined to be prohibited or invalid under any such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.

 

10.       Notices. Any notice, demand or other communication given pursuant to
this Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested,
or otherwise actually delivered, receipt acknowledged, as follows: (a) if to the
Seller to 11653 Central Parkway, Jacksonville, FL 32224 Attn: Felicia Hess,
telecopy: 727-388-8361, (b) if to the Company or WSGI by physical or courier
delivery: State Road 405, Building M6-306A, Room 1400, Kennedy Space Center, FL
32815, or if by mail delivery, to Mail Code: SWC, Kennedy Space Center, FL
32899, Attention: General Counsel, telecopy: 321-452-8965 or (c) at such other
address as may have been furnished by any party hereto in writing to the other
parties in accordance with the provisions of this Section 10.

 

11.       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
the conflict of laws provisions thereof. The Company, WSGI and Seller hereby
submit to the jurisdiction of the courts of the State of Florida and of the
United States located in Brevard County of Florida and each agrees not to raise
and waive any objection to or defense based on the venue of any such court or
forum non conveniens.

 

12.       Amendments and Waivers. This Agreement may be amended or modified only
by a written instrument signed by the Company, WSGI and Seller. No waiver of
this Agreement or any provision hereof shall be binding upon the party against
whom enforcement of such waiver is sought unless it is made in writing and
signed by or on behalf of such party. The waiver of a breach of any provision of
this Agreement shall not be construed as a waiver or a continuing waiver of the
same or any subsequent breach of any provision of this Agreement. No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.

 

13.       Binding Effect. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective heirs, executors and
administrators, successors and permitted assigns.

 

14.       Entire Agreement. This Agreement constitutes the final sole and entire
agreement of the parties with respect to the matters set forth herein and
replaces and supersedes all other agreements and understandings relating hereto.

 

15.       Counterparts. This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other party hereto, and any one of which may be delivered by
facsimile.

 

4

 

 

16.       Captions. The captions of the Sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



5

 

 

This Agreement has been executed and delivered as of the date first above
written.

 

  LIGHTER THAN AIR SYSTEMS CORP.         By:  /s/Felicia Hess     Name:  Felicia
Hess     Title:  President         SELLER:       /s/ Felicia Hess     Felicia
Hess         WORLD SURVEILLANCE GROUP INC.         By: /s/ Glenn D. Estrella    
Name:  Glenn D. Estrella     Title:  President and CEO

 

6

 

